—In a proceeding pursuant to CPLR article 78 to review a determination of the Acting Commissioner of the New York State Department of Social Services, dated May 8, 1996, made after a hearing, which upon a determination to limit the petitioner’s medical assistance coverage, calculated the petitioner’s medical assistance ineligibility period from the first day of the month following her transfer of assets for less than fair market value and imposed a partial month penalty, the appeal is from a judgment of the Supreme Court, Suffolk County (Hall, J.), entered April 24, 1997, which granted the petition and directed the recalculation of the penalty period.
Ordered that the judgment is modified by deleting the fourth decretal paragraph thereof which directed that the recalculation be made in accordance with Administrative Directive 92ADM-38, which would not permit the imposition of a partial month penalty and substituting therefor a provision permitting the imposition of a partial month penalty upon the recalculation of the penalty period; as so modified, the judgment is affirmed, with costs to the appellant (see, Matter of Brown v Wing, 251 AD2d 572 [decided herewith]). Miller, J. P., Copertino, Thompson and Sullivan, JJ., concur.